DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-9 and 11-21 are pending.
Claims 1-9 and 11-21 (now claims 1-20) are allowed.

Response to Amendment
Claim Rejections - 35 USC § 103

The rejection of Claims 1-9 and 11-20 under 35 U.S.C. 103 as being unpatentable over Ohkawa et al. (EP 1 036 789) in view of Hayoz et al. (WO 2009/047151 A1) is withdrawn due to the amendment to claim 1, filed June 21, 2022.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Tony Zhang on August 16, 2022.
The application has been amended as follows: 
a) 	on page 2, line 11 of the specification after integer of delete “1” and insert “0”.
b) 	on page 4, line 17 of the specification after integer of delete “1” and insert “0”.
c) 	on page 6, line 7 of the specification after integer of delete “1” and insert “0”.
d) 	on page 9, line 2 of the specification after integer of delete “1” and insert “0”.

 Allowable Subject Matter
Claims 1-9 and 11-21 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSALYND KEYS whose telephone number is (571)272-0639. The examiner can normally be reached M-F 7:00 am-3:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 571-272-3311. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROSALYND A KEYS/Primary Examiner, Art Unit 1699